 



Exhibit 10.5
EXTENSION OF LOAN
This Extension of Loan (“Extension”) by and between The Fashion House Holdings,
Inc, (the “Company”) and Diaz Management, Inc, a New York corporation (the
“Lender”) is effective as of February 12, 2006.
RECITALS

  A.   The Company and the Lender entered in a loan agreement in the amount of
$125,000 (the “Bridge Loan”) which was due and payable on February 12, 2006.    
B.   The Company has requested an extension of the Promissory Note underlying
the Bridge Loan for an additional 60 day period. Lender is willing to grant this
extension in exchange for the issuance of an additional warrant for the purchase
of 55,000 shares of the Company’s common stock (the “Warrant”)

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company hereby agrees as
follows with Lender:

  1.   The due date for the Bridge Loan shall be extended for an additional
60 day period following the Loan Closing Date. Specifically, Section 2.4 of the
Loan Agreement shall be amended to read as follows

“2.4 Maturity Date. Unless the Loan is earlier accelerated pursuant to the terms
hereof, the Loan and all accrued Interest thereon shall be due and payable in
full on the earlier of (a) the date that is 120 days following the Loan Closing
Date or (b) the final closing date of the Private Placement. In the event that
the Private Placement is not consummated within 120 days after the Loan Closing
Date, the Lender may, at the Lender’s option, extend the Maturity Date on such
terms and conditions as determined by the Lender in its sole discretion.”

  2.   All other terms of the Bridge Loan shall remain unchanged. Any
capitalized terms not defined herein shall have the meanings set forth in the
Loan Agreement.     3.   The Company shall issue to the Lender a Warrant in the
form attached hereto as Exhibit A. The Warrant shall be immediately convertible
into 55,000 shares of common stock of the Company and the exercise price of the
Warrant shall be $0.80 per share.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Company has executed this Extension as of the date first set
forth above.

                  THE FASHION HOUSE HOLDINGS, INC.    
 
           
 
  By:        
 
           
 
      John Hanna    
 
      Chief Executive Officer    
 
                DIAZ MANAGEMENT, INC.    
 
           
 
  By:        
 
           
 
      Gualberto Diaz    
 
      Vice President    

2